EXAMINER’S COMMENT

Terminal Disclaimer
The terminal disclaimer filed on January 11, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,945,538 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

				             Abstract
The amendment to the abstract, filed January 11, 2022, has been approved and entered.

REASONS FOR ALLOWANCE
	The closest Prior Art of record, as listed in the “Conclusion” section of the Office action mailed November 1, 2021, fails to disclose “a door spacer bar configured to rotate away from a front of the door (as in lines 6-7 of claims 1 and 12). The method claims of this application are similar to the apparatus claims, in parent application, U.S. Patent No. 10,945,538.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




January 17, 2022